United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1715
Issued: May 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2018 appellant filed a timely appeal from an August 14, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty on June 25, 2018.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 14, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 27, 2018 appellant, then a 38-year old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on June 25, 2018 she experienced an anxiety attack while
delivering mail to a liquor store while in the performance of duty. She explained that a person put
his hand on her forehead like he had a gun. J.V., a supervisor and manager of customer service at
the employing establishment, controverted the claim and indicated on the claim form that after
viewing video from store surveillance, the story does not match.
In support of her claim appellant provided an undated statement. She explained that she
was delivering mail to a liquor store and “a man put his hand on my forehead like he had a gun
and said pow like he shot me.” Appellant alleged that when she asked him why he did that, he
replied, “I don’t care, I don’t believe in God.” She noted that she ran inside the liquor store and
asked if they saw what happened. Appellant indicated that the “store man said he saw what
happened and told me the man was acting a fool before I came in.” She alleged that she
immediately called her manager. Appellant confirmed that the store had cameras and that her
manager and coworker arrived to view the video and to see the man who confronted her.
In a June 26, 2018 letter, N.S., an Employee Assistance Program (EAP) consultant, noted
that appellant experienced a traumatic incident at work on Monday, June 25, 2018. She explained
that they met to discuss appellant’s needs and recommended that she not go on the street for three
days, or until she was able to do so.
In a July 3, 2018 letter, P.R., a health and resource management specialist, controverted
the claim. She noted that Supervisor J.V. obtained video security footage of the incident from the
liquor store which revealed appellant having a dialogue with a man upon entering the business.
However, it did not show any sort of actions as described.
In a development letter dated July 10, 2018, OWCP informed appellant of the deficiencies
in her claim and explained the type of factual and medical evidence needed to establish her claim.
It asked appellant to complete a questionnaire describing the events surrounding her injury and the
nature of her relationship, if any, with the assailant. OWCP afforded her 30 days to submit the
necessary evidence. Appellant did not respond to the questionnaire.
OWCP received a June 29, 2018 return to work report from Dr. Geetha Ganesan, a Boardcertified internist. Dr. Ganasan diagnosed anxiety and panic attacks and indicated that appellant
experienced a work-related injury on June 25, 2018. She released appellant to work without
restrictions on July 9, 2018.
In a letter dated July 11, 2018, J.V. controverted the claim. He explained that the video
surveillance of the alleged incident showed that what appellant claimed had not happened.
In a July 20, 2018 Statement of Hospitalization/Treatment and Return to Work note
Dr. Rina A. Patel, a Board-certified psychiatrist, indicated that appellant was incapacitated for the

2

period July 5 to 18, 2018. She recommended that appellant work inside for her first week of work
and then return to her route.
In a July 27, 2018 report Mary Pellman, a licensed professional counselor (LPC), noted
that appellant received treatment for the period July 20 to August 15, 2018. OWCP also received
a duplicate copy of the June 26, 2018 letter from N.S., the EAP consultant.
By decision dated August 14, 2018, OWCP denied appellant’s claim. It found that she had
not met her burden of proof to establish an injury in the performance of duty. OWCP explained
that the evidence of record did not establish that the injury and/or medical condition arose during
the course of employment and within the scope of compensable work factors. It advised that the
reason for this finding was that appellant had not responded to the questionnaire and it was unclear
if there was a personal relationship away from work between appellant and the alleged assailant.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of duty,
appellant must submit the following: (1) medical evidence establishing that she has an emotional
or stress-related disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to her stressrelated condition.3 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor.4 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.7
When an employee experiences emotional stress in carrying out his or her employment duties and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from her emotional reaction to a
special assignment or other requirement imposed by the employing establishment or by the nature

3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

3

of the work.8 Allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim.9
Assaults arise out of the employment either if the risk of assault is increased because of the
nature or setting of the work or if the reason for the assault was a quarrel having its origin in the
work. Assaults for private reasons do not arise out of the employment unless, by facilitating an
assault that would not otherwise be made, the employment becomes a contributing factor.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty on June 25, 2018.
Appellant’s claim pertains to an alleged event that occurred on June 25, 2018, while she
was delivering mail. She has claimed that a person put his hand on her forehead like he had a gun
and said “pow.” OWCP accepted that appellant had a dialogue with the alleged assailant on
June 25, 2018, outside the liquor store, but that she had not established that the incident of June 25,
2018, occurred in the performance of duty. J.V., appellant’s supervisor, controverted the claim
and explained that the video of the incident showed that what appellant claimed had not happened.
In a July 10, 2018 development letter, OWCP requested further information regarding the
incident and the nature of appellant’s relationship with the assailant. However, appellant did not
respond.11 Her failure to respond to the development letter prevented OWCP from determining
whether the incident arose from her employment or for a private reason.
For the foregoing reasons, the Board finds that appellant has not met her burden of proof
to establish that the claimed incident occurred as alleged. Therefore, appellant has not met her
burden of proof to establish that she sustained an emotional condition in the performance of duty.
As she did not establish a compensable employment factor, the Board need not consider the
medical evidence of record.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this decision regarding the merits of appellant’s claim, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

8

Lillian Cutler, supra note 6.

9

J.F., 59 ECAB 331 (2008).

10

See R.A., 59 ECAB 581 (2008).

11

See David S. Lee, 56 ECAB 602 (2005).

12

See Katherine A. Berg, 54 ECAB 262 (2002).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty on June 25, 2018.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

